NOTE: This order is n011precedential.
United States Court of Appeals
for the Federal Circuit
CLIFFORD L. LEE, II,
Claim,an,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,dent~Appellee.
lo
2011-7165
Appeal from the United States C0u1't of Appea1s for
Veterans Claims in case n0. 09-1119, Judge R0bert N.
Davis.
ON MOTION
ORDER
C1iff0rd L. Lee, II, moves for a 30-day extension of
time to file his initial brief
Up0n consideration there0f,
I'1‘ ls ORDERED THAT:

LEE V. DVA 2
The motion is granted Lee’s brief is due within 30
days of the date of filing of this order. No further exten-
sions should be anticipated
FOR THE COURT
SEP 3 0 mm fsi Jan Horba_1y
Date J an Horbaly
C1erk
cc: C1ifford L. Lee, ll
Steven M. Mager, Esq.
FELED
u.s. calm oF APPEALs FOR
s21 ms FEnERAL clRculT
SEP 30 2011
_ mm n0RaALv
dean